              Case 5:18-cr-00036-XR Document 7 Filed 09/10/19 Page 1 of 6




                            IN THE UNITED STATES DIS/TRICT COURT

                            FOR THE WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION


     UNITED STATES OF AMERICA,                         Criminal Docket No. 5:18-cr-0036

               Plaintiff,
                                                       UNOPPOSED MOTION FOR EARLY
       v.                                              TERMINATION OF SUPERVISED
                                                       RELEASE
     DWAYNE KENT SINGLETON,
               Defendant.                               JUDGE: Hon. XAVIER RODRIGUEZ
       )
I.     Introduction


       Dwayne Kent Singleton, Defendant herein, and undersigned counsel of record in the

above-numbered and styled criminal action, respectfully move the honorable Court to terminate

his term of supervised release pursuant to 18 U.S.C. § 3583(e)(1). The 3-year term of supervised

release began on November 28, 2018. Mr. Singleton has already completed approximately two-

thirds of his supervisory term, which will end in approximately 16 months.

       Mr. Singleton is being supervised in the Western District of Texas, San Antonio Division,

where he lives and works, although he was convicted in California. Although undersigned

counsel has served the U.S. Probation office and the U.S. Attorney’s office with this petition,

neither party has had an opportunity to review it and make a recommendation to the Court at the

time of its filing. USPO Colburn may not have an opportunity to review until next week when

she returns to work.

           USPO Colburn has previously indicated that Mr. Singleton is in full compliance in all

areas of supervision, including monthly payments on his restitution obligation. He has submitted

a Voluntary Wage Garnishment form to the Financial Litigation Unit of the U.S. Attorney’s


U.S. v Dwayne Kent Singleton, Motion for Early Termination of Supervised Release        Page 1 of 6
            Case 5:18-cr-00036-XR Document 7 Filed 09/10/19 Page 2 of 6




office for the Western District, which has been properly executed and accepted. Although USPO

Colburn has not yet reviewed this petition, undersigned counsel and USPO Colburn discussed

previously what requirements would have to be met before she could represent to the honorable

Court that Mr. Singleton had fulfilled the requirements for this consideration he seeks.


A Proposed Order is attached for the Court’s convenience.



II.     Applicable Law


        Title 18, Section 3583(e)(1) of the United States Code authorizes the Court to terminate a

defendant's term of supervised release at any time after the expiration of one year of supervision

if the Court is "satisfied that such action is warranted by the conduct of the defendant released

and the interest of justice." No hearing is requested for this unopposed petition. Title 18, Section

3583(e) directs the Court to consider the purposes of sentencing set forth in § 3553(a)(1),

(a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6) and (a)(7) in deciding whether to terminate a

term of supervised release. The Judicial Conference has identified the following criteria to assess

eligibility for early termination:


        “Officers should consider the suitability of early termination for offenders as soon as
        they are statutorily eligible. The general criteria for assessing whether a statutorily
        eligible offender should be recommended to the court as an appropriate candidate for
        early termination are as follows:
            1. stable community reintegration (e.g., residence, family, employment);
            2. progressive strides toward supervision objectives and in compliance with all
               conditions of supervision;
            3. no aggravated role in the offense of conviction, particularly large drug or
               fraud offenses;
            4. no history of violence (e.g., sexually assaultive, predatory behavior, or domestic
               violence);
            5. no recent arrests or convictions (including unresolved pending charges),
               or ongoing, uninterrupted patterns of criminal conduct;
            6. no recent evidence of alcohol or drug abuse;


U.S. v Dwayne Kent Singleton, Motion for Early Termination of Supervised Release          Page 2 of 6
            Case 5:18-cr-00036-XR Document 7 Filed 09/10/19 Page 3 of 6




            7. no recent psychiatric episodes;
            8. no identifiable risk to the safety of any identifiable victim; and
            9. no identifiable risk to public safety based on the Risk Prediction Index (RPI).”

Guide to Judiciary Policy, Vol. 8E, Ch. 3 § 380.10(b), “Early Termination” (Monograph

109)(rev’d 2010)(emphasis added).



       Pursuant to the policy, “there is a presumption in favor of recommending early

termination” for supervisees after the first 18 months if they are not “career violent and/or drug

offenders, sex offenders, or terrorists,” if they “present no identified risk to the public or

victims,” and if they are “free from any moderate or high severity violations.” Id., § 380.10(g).

       Further, on February 16, 2012, the Honorable Robert Holmes Bell, Chair of the

Committee on Criminal Law of the Judicial Conference, issued a memorandum to all United

States District Court Judges encouraging them to grant early termination of supervised release in

appropriate cases as an effort to reduce expenditures in the probation and pretrial services

programs. Terminating “appropriate cases before they reach their full term saves resources and

allows officers to focus on offenders who continue to pose the greatest risk of recidivism.” Judge

Bell’s memorandum notes that supervision costs approximately $3,938 per year per case.

Analysis by the Administrative Office of the Courts indicates that offenders who received early

termination were “arrested less often, for less serious charges, and were sentenced to terms of

imprisonment less often.” Accordingly, “[f]rom a policy standpoint, it appears that the above

criteria, when properly applied, does not jeopardize public safety.” Id.



III.   Mr. Singleton Satisfies all the Criteria for Early Termination


       Mr. Singleton satisfies all the factors set forth for early termination. He has completed all



U.S. v Dwayne Kent Singleton, Motion for Early Termination of Supervised Release           Page 3 of 6
            Case 5:18-cr-00036-XR Document 7 Filed 09/10/19 Page 4 of 6




his terms of supervision and has no need for programming or treatment. He has made progressive

strides towards payment of his restitution obligation and will continue to do so even after

supervision is completed. Towards this end he has voluntarily agreed to garnishment of his

wages and his employer has agreed to comply with the protocol established by the Financial

Litigation Unit. He had minimal special conditions and has fully complied with all of them.

Notably, he has no conditions requiring any sort of programming or counseling, and none has

been needed during the course of supervision. Undersigned counsel is confident that neither

USPO Colburn, nor the attorney for the government will opposes this petition once they have

had an opportunity to review it.

       Mr. Singleton was convicted of mail fraud in January 20, 2016 and was sentenced to

approximately 18 months in the Bureau of Prisons. He self-surrendered and served his prison

time without incident. His supervision has likewise been without any incident. Mr. Singleton has

steady employment, residence, and family life. He is the father of three children, two of whom

live with him (the third with his ex-wife). The eldest son is finishing up his law school studies

and preparing for the state bar exam, the second child is finishing up his high school education

and preparing for his undergraduate studies, and his third son is a minor child who resides part

time with Mr. Singleton’s ex-wife and part time with Mr. Singleton.

       Terminating Mr. Singleton’s remaining term of supervised release would enable him to

better support his family financially. He is a highly experienced oil field operator, has extensive

experience in the various petroleum commodities markets worldwide, and has missed numerous

opportunities to travel at a moment’s notice to foreign countries in this hemisphere and in Europe

to seize business opportunities that are usually fleeting and time-sensitive.

       Mr. Singleton has completed every condition imposed on him and has gone far beyond




U.S. v Dwayne Kent Singleton, Motion for Early Termination of Supervised Release        Page 4 of 6
            Case 5:18-cr-00036-XR Document 7 Filed 09/10/19 Page 5 of 6




the requirements of his supervision. He has fully reintegrated into society and is a valued worker,

family member, and citizen. He has achieved stable community reintegration in terms of housing,

family, and employment. He is in full compliance with all terms of supervision. He had no

aggravated role in the offense, no violence or weapons in this offense, and did not previously and

is not currently using controlled substances. He has no psychiatric issues. He enjoys the support

of his community, family, and numerous friends. He is an ideal candidate for early termination

of supervised release based on every factor the Court must consider.

       WHEREFORE, given Mr. Singleton’s commendable reentry into the community and

performance on supervised release, he respectfully prays the honorable Court to enter an order

that his term of supervised release be terminated forthwith under 18 U.S.C. § 3583(e).


Respectfully submitted,


       /S/
       ARNULFO GUERRA
       Fed. Id. #2732
       State Bar #08574100
       Counsel for Dwayne Kent Singleton

       LAW OFFICE OF GUERRA, GUERRA & ASSOCIATES, P.C.
       1111 W. Nolana Ave., Ste. D
       McAllen, Texas 78504
       Ofc: 956-322-8767
       Fax: 1-866-333-7303
       Email: guerralaw@gmail.com




U.S. v Dwayne Kent Singleton, Motion for Early Termination of Supervised Release       Page 5 of 6
            Case 5:18-cr-00036-XR Document 7 Filed 09/10/19 Page 6 of 6




                                   CERTIFICATE OF SERVICE

       I hereby certify that the US Attorney’s office and the U.S. Probation Office have been

served with a copy of the foregoing Unopposed Motion For Early Termination of Supervised

Release via the Electronic Case Filing system for the Western District of Texas.

       /S/
       ARNULFO GUERRA




U.S. v Dwayne Kent Singleton, Motion for Early Termination of Supervised Release     Page 6 of 6
